J-A09026-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK NATIONAL ASSOCIATION, : IN THE SUPERIOR COURT OF
                                :      PENNSYLVANIA
           V.                   :
                                :
ROBERT J. CAREY,                :
                                :
APPEAL OF: GARY LEHNDORFF, JOY :
LEHNDORFF AND MICHELE M. CAREY, : No. 2206 EDA 2014

                  Appeal from the Order dated June 26, 2014,
                   Court of Common Pleas, Chester County,
                         Civil Division at No. 07-05584

BEFORE: BOWES, DONOHUE and STABILE, JJ.

MEMORANDUM BY DONOHUE, J.:                                FILED MAY 19, 2015

      Gary Lehndorff, Joy Lehndorff (together “the Lehndorffs”), and Michele

M. Carey (“Mrs. Carey”) (collectively “Appellants”) appeal from the orders

entered on June 26, 2014 by the Court of Common Pleas of Chester County,

Civil Division. For the reasons that follow, we affirm.

      We summarize the relevant facts and procedural history of this case as

follows. On April 28, 2006, Robert J. Carey (“Mr. Carey”), as the sole owner

of 106 Windridge Drive, West Goshen Township, Pennsylvania (“the

property”), executed a note and mortgage in favor of New Century Mortgage

Corporation. New Century Mortgage Corporation subsequently assigned the

mortgage to U.S. Bank National Association (“U.S. Bank”). On September

15, 2006, Mr. Carey executed a second mortgage on the property in favor of

the Lehndorffs.    On November 1, 2006, Mr. Carey defaulted on the U.S.

Bank mortgage.       On June 13, 2007, U.S. Bank filed this mortgage
J-A09026-15


foreclosure action against Mr. Carey, serving Mr. Carey on June 20, 2007.

Four days later, on June 24, 2007, Mr. Carey executed a deed transferring

title to the property from himself, individually, to both himself and Mrs.

Carey, his wife.    This deed was acknowledged on June 27, 2007 and

recorded with the Chester County Recorder of Deeds on August 31, 2007.

Likewise, the Lehndorff’s mortgage was both acknowledged and recorded on

June 27, 2007.

      On March 24, 2008, U.S. Bank filed a motion for summary judgment.

On May 5, 2008, the trial court granted U.S. Bank’s motion for summary

judgment and entered an in rem judgment in favor of U.S. Bank and against

Mr. Carey.   On November 20, 2008, U.S. Bank purchased the property as

the successful bidder at the sheriff’s sale (“the first sheriff’s sale”).   The

sheriff’s deed was issued on February 25, 2009 and recorded on March 25,

2009. U.S. Bank failed to provide notice to Mrs. Carey of the first sheriff’s

sale, however, because U.S. Bank’s title company did not discover the deed

transferring title to the property into both Mr. and Mrs. Carey’s names.

Thus, on September 2, 2009, U.S. Bank filed a motion seeking to confirm

the first sheriff’s sale and strike the June 24, 2007 deed transferring title of

the property from Mr. Carey, individually, to both Mr. and Mrs. Carey. On

December 4, 2009, the trial court denied U.S. Bank’s motion, and sua

sponte set aside the first sheriff’s sale based on U.S. Bank’s failure to




                                     -2-
J-A09026-15


provide notice to Mrs. Carey of the first sheriff’s sale. See Trial Court Order,

12/4/09.

      On January 4, 2010, Mr. Carey appealed the trial court’s decision to

set aside the first sheriff’s sale. See Notice of Appeal, 1/4/10. On March 3,

2011, the Superior Court affirmed the trial court’s order setting aside the

first sheriff’s sale.   See U.S. Bank Nat’l Ass’n v. Carey, 42 EDA 2010

(Pa. Super. March 3, 2011) (unpublished memorandum). Mr. Carey filed a

petition for allowance of appeal to the Supreme Court of Pennsylvania, which

it denied on May 1, 2012.

      On April 5, 2013, U.S. Bank filed and served upon Mr. and Mrs. Carey

a praecipe for a new writ of execution and the affidavit required under Rule

3129 of the Pennsylvania Rules of Civil Procedure to list the property for

sheriff’s sale.   On July 2, 2013, U.S. Bank filed an amended affidavit

pursuant to Rule 3129.1. Thereafter, on January 16, 2014, U.S. Bank again

purchased the property at sheriff’s sale (“the second sheriff’s sale”).

      On February 4, 2014, however, prior to the issuance of the deed,

Appellants filed a counseled joint petition to set aside the second sheriff’s

sale, which sought to set aside that sheriff’s sale on the basis that the trial

court should not have set aside the first sheriff’s sale. That same day, the

trial court issued a rule upon U.S. Bank to show cause why Appellants were

not entitled to the relief requested.    See Trial Court Order, 2/4/14.      On

March 5, 2014, having received no answer from U.S. Bank by the rule return



                                     -3-
J-A09026-15


date of February 24, 2014, Appellants filed a motion to make the rule

absolute.

       On March 10, 2014, U.S. Bank filed its answers to the Appellants’ joint

petition to set aside the second sheriff’s sale and motion to make the rule

absolute.    On March 14, 2014, Appellants filed a motion to quash as

untimely U.S. Bank’s answer to the joint petition to set aside the second

sheriff’s sale.   On May 2, 2014, U.S. Bank filed a response to Appellants’

motion to quash. On June 26, 2014, the trial court denied Appellants’ joint

petition to set aside the second sheriff’s sale. That same day, the trial court

also denied Appellants’ motion to make the rule to show cause absolute and

the motion to quash.

       On July 9, 2014, Appellants filed a motion for reconsideration of the

trial court’s June 26, 2014 orders, which the trial court denied on July 17,

2014. On July 25, 2014, Appellants filed a timely notice of appeal from the

trial court’s June 26, 2014 orders. On July 30, 2014, the trial court ordered

Appellants to file a concise statement of the errors complained of on appeal

pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate Procedure.

On August 20, 2014, Appellants filed a timely Rule 1925(b) statement.

       On appeal, Appellants raise the following issues for our review and

determination1:




1
    We reordered the issues raised by Appellants for ease of review.


                                     -4-
J-A09026-15


            1. Whether the trial court abused its discretion
            and/or committed errors of law by denying a petition
            to set aside [the] second sheriff’s sale of [the]
            property where the exclusive procedures for setting
            aside the first sheriff’s sale were neither invoked by
            any party in interest nor followed by the trial
            court[?]

            2. Whether the trial court abused its discretion
            and/or committed errors of law by denying a petition
            to set aside [the] second sheriff’s sale of [the]
            property where the first [sheriff’s] sale was properly
            conducted, the resulting [sheriff’s] deed is valid and
            neither has ever been contested by any of the
            parties?

            3. Whether the trial court abused its discretion
            and/or committed errors of law by denying a petition
            to set aside [the] second sheriff’s sale of [the]
            property where the trial court had no authority to
            sua sponte set aside the first [sheriff’s] sale[?]

            4. Whether the trial court abused its discretion
            and/or committed errors of law by declaring that a
            prior order of the trial court and a memorandum
            opinion affirmation of that order acted as the “law of
            the case” to deny a petition to set aside [the second
            sheriff’s] sale brought by parties in interest who had
            never before been parties to the litigation?

            5. Whether the trial court abused its discretion
            and/or committed errors of law by denying a motion
            to make a rule absolute and a motion to quash as
            untimely an answer to a petition to set aside the
            [second sheriff’s] sale where [U.S. Bank] failed to
            file a timely answer according to the rule to show
            cause and local rules of procedure?

Appellants’ Brief at 7-8.

      As a preliminary matter, both the trial court and U.S. Bank challenge

Appellants’ standing to bring this appeal because they were not parties to



                                    -5-
J-A09026-15


the original foreclosure action and never petitioned to intervene. See Trial

Court Opinion, 9/17/14, at 3 n.6; U.S. Bank’s Brief at 12-13.         Based on

Merrill Lynch Mortg. Capital v. Steele, 859 A.2d 788, 789-90 (Pa. Super.

2004), we conclude Appellants had standing to bring this appeal. In Merrill

Lynch, we explained:

            It is black letter law that “as a general policy ... ‘a
            party seeking judicial resolution of a controversy in
            this Commonwealth must, as a prerequisite,
            establish that he has standing to maintain the
            action.’” In re Hickson, [] 821 A.2d 1238, 1243
            ([Pa.] 2003) (quoting Bergdoll v. Kane, [] 83-84,
            731 A.2d 1261, 1268 ([Pa.] 1999)). A party has
            standing if he is aggrieved, i.e., he can show a
            substantial, direct, and immediate interest in the
            outcome of the litigation. Id. Similarly, to set aside
            a sheriff’s sale, one must be a “party in interest.”
            Pa.R.C.P. 3132.

            In the present case, it is uncontested that Appellant
            was the record owner of the property at the time she
            petitioned to set aside the sheriff’s sale. She had
            paid for the property, and the deed to her was
            recorded on October 31, 2002. She filed the petition
            on November 7, 2002, after the deed was recorded.
            In contrast, as of that date, REO had not yet
            received a sheriff’s deed. As record owner of the
            property, Appellant obviously has a real, substantial,
            and direct interest in avoiding the transfer of the
            property to REO.

Id. at 789-90.

      Here, like Merrill Lynch, each of the Appellants had a recorded

interest in the property at the time they petitioned to set aside the second

sheriff’s sale.   Therefore, Appellants have a real, substantial, and direct




                                     -6-
J-A09026-15


interest in avoiding transfer of the property to U.S. Bank. Accordingly, we

conclude Appellants had standing to petition to set aside the second sheriff’s

sale and appeal the trial court’s decision to deny that petition.

       Turning our attention to the issues raised by Appellants, we begin by

addressing Appellants’ first four issues together as each deals with

Appellants’ argument that the trial court erred in denying their petition to set

aside the second sheriff’s sale on the basis that the first sheriff’s sale was

improper. “Equitable considerations govern the trial court’s decision to set

aside a sheriff’s sale.   This Court will not reverse the trial court’s decision

absent an abuse of discretion.” Bank of Am., N.A. v. Estate of Hood, 47
A.3d 1208, 1211 (Pa. Super. 2012) (citations omitted).         Appellants’ chief

complaint is that the trial court abused its discretion by denying their

petition to set aside the second sheriff’s sale because it did not follow the

appropriate procedures for setting aside the first sheriff’s sale pursuant to

Rule 3132 of the Pennsylvania Rules of Civil Procedure.2        See Appellants’

Brief at 13-27, 31-34.


2
    Rule 3132, which governs setting aside sheriff’s sales, provides:

             Upon petition of any party in interest before delivery
             of the personal property or of the sheriff’s deed to
             real property, the court may, upon proper cause
             shown, set aside the sale and order a resale or enter
             any other order which may be just and proper under
             the circumstances.

Pa.R.C.P. 3132.



                                      -7-
J-A09026-15


      Appellants argue that the trial court erred because it set aside the first

sheriff’s sale after delivery of the sheriff’s deed to U.S. Bank. Id. at 14-18.

Additionally, Appellants contend that the trial court abused its discretion in

setting aside the first sheriff’s sale because that sale was properly

conducted, the resulting sheriff’s deed is valid, and neither the sale nor the

sheriff’s deed has ever been contested by any of the parties. Id. at 18-22.

Thus, Appellants assert that the trial court had no authority to sua sponte

set aside the first sheriff’s sale.   Id. at 23-27.    Furthermore, Appellants

claim that the trial court’s decision to set aside the first sheriff’s sale solely

on the basis that U.S. Bank did not notify Mrs. Carey of the first sheriff’s

sale, when she did not challenge that sale, was improper. Id. at 19.

      The trial court determined that the law of the case doctrine precluded

it from setting aside the second sheriff’s sale on the basis that it improperly

set aside the first sheriff’s sale. Trial Court Opinion, 9/17/14, at 9-10. The

law of the case doctrine sets forth various rules that “embody the concept

that a court involved in the later phases of a litigated matter should not

reopen questions decided by another judge of that same court or by a higher

court in the earlier phases of the matter.” Morgan v. Petroleum Prods.

Equip. Co., 92 A.3d 823, 827 (Pa. Super. 2014) (quoting Ario v. Reliance

Ins. Co., 980 A.2d 588, 597 (Pa. 2009)).         “The law of the case doctrine

dictates that upon a second appeal, an appellate court may not alter the

resolution of a legal question previously decided by the same appellate



                                      -8-
J-A09026-15


court.”   Signora v. Liberty Travel, Inc., 886 A.2d 284, 290 (Pa. Super.

2005).    Departure from the law of the case doctrine is permitted “‘only in

exceptional circumstances such as where there has been an intervening

change in the controlling law, a substantial change in the facts or evidence

giving rise to the dispute in the matter, or where the prior holding was

clearly erroneous and would create a manifest injustice if followed.’”     Id.

(quoting Commonwealth v. Starr, 664 A.2d 1326, 1332 (Pa. 1995)).

      We conclude that the trial court did not abuse its discretion in denying

Appellants’ petition to set aside the second sheriff’s sale. As we mentioned

above, Mr. Carey already appealed and this Court decided, the issue of

whether the trial court erred in setting aside the first sheriff’s sale. In its

Memorandum, this Court explained:

             Here, [U.S. Bank] did not follow the petition
             procedure; indeed, [U.S. Bank] did not seek to set
             aside the sheriff’s sale. Instead, [U.S. Bank] filed a
             petition attempting to seek confirmation of the
             sheriff’s sale by the trial court. When the trial court
             had the propriety of the sheriff’s sale before it, it also
             had the considerations of fraud and lack of authority
             before it. At that time, it found an impropriety
             therein, a lack of notice[,] which the trial court found
             to be offensive to the fundamental rights of due
             process. While we are aware that the party whose
             rights were abridged, Carey’s wife, did not mount
             such a claim, we do not find this aspect of the case
             to be dispositive. This Court, in First E. Bank, N.A.
             v. Campstead, Inc., 637 A.2d 1364 (Pa. Super.
             1994), found a sheriff’s sale without proper notice to
             all affected parties to be “defective.” Id. at 1367.
             We cannot say that the trial court abused its
             discretion in setting aside a defective sheriff’s sale



                                       -9-
J-A09026-15


            when it was called upon to examine the propriety of
            that sale.

U.S. Bank, 42 EDA 2010, at 2-3.

      Thus, had the trial court set aside the second sheriff’s sale on the basis

that it improperly set aside the first sheriff’s sale, it would have reopened a

question that a higher court had decided in the earlier phases of the matter

in violation of the law of the case doctrine. See Morgan, 92 A.3d at 827.

We likewise cannot provide Appellants the relief requested as we cannot

alter the resolution of a legal question previously decided by the same

appellate court in the same case.          See Signora, 886 A.2d at 290.

Accordingly, the trial court did not abuse its discretion in denying Appellants’

petition to set aside the second sheriff’s sale.

      Appellants argue that the law of the case doctrine does not apply to

them because this Court’s prior decision regarding the trial court’s set aside

of the first sheriff’s sale was an unpublished memorandum, and therefore

non-precedential, and because Appellants were not parties to that appeal.

Appellants’ Brief at 31. Additionally, Appellants assert that the trial court’s

order setting aside the first sheriff’s sale was clearly erroneous and would

create a manifest injustice if followed. Id. at 31-32.

      These arguments also do not entitle Appellants to any relief. The law

of the case doctrine clearly states that when an appellate court has

considered and decided a question submitted to it upon appeal, that court




                                      - 10 -
J-A09026-15


will not in a subsequent appeal, in another phase of the same case, reverse

its previous ruling. Block v. Bilinski, 823 A.2d 970, 972 (Pa. Super. 2003).

This is exactly what Appellants seek for us to do in this case. The fact that

the prior decision from this Court was an unpublished memorandum is

immaterial.    Furthermore, Appellants cite no case law to support the

proposition that the law of the case doctrine does not apply to them because

they were not parties to the prior appeal.       Moreover, Appellants fail to

explain how the decision to set aside the first sheriff’s sale would create a

manifest injustice on the Appellants’ interest in the property.        To the

contrary, there is no perceivable difference between the first and second

sheriff’s sales other than the time at which each sale occurred; the same

party (U.S. Bank) purchased the property at each sale. Therefore, we have

no basis on which to conclude that an exception to the law of the case

doctrine applies.

      For their fifth issue on appeal, Appellants argue that the trial court

abused its discretion by denying their motion to make the trial court’s rule to

show cause absolute and their motion to quash as untimely U.S. Bank’s

answer to Appellants’ petition to set aside the second sheriff’s sale. 3



3
   On June 26, 2014, the trial court issued two orders in this case, one
denying Appellants’ petition to set aside the second sheriff’s sale and the
other denying Appellants’ motions to make the rule to show cause absolute
and to quash as untimely U.S. Bank’s answer to Appellants’ petition to set
aside the second sheriff’s sale. See Trial Court Orders, June 26, 2014.
Appellants’ notice of appeal stated that they were appealing the orders


                                    - 11 -
J-A09026-15


Appellants’ Brief at 34-36. Appellants assert that because U.S. Bank did not

timely file its answer, both the Pennsylvania and Chester County Rules of

Civil Procedure required the trial court to make the rule absolute and grant

Appellants’ joint petition to set aside the second sheriff’s sale. Id.

      The record reflects that the trial court’s rule to show cause required

U.S. Bank to file an answer within twenty days and stated that Rule 206.7(a)

of the Pennsylvania Rules of Civil Procedure would govern Appellants’ joint

petition to set aside the second sheriff’s sale.     Trial Court Order, 2/4/14.

Rule 206.7(a), which governs procedure after the issuance of a rule to show

cause, provides that “[i]f an answer is not filed, all averments of fact in the



entered on June 26, 2014. See Notice of Appeal, 7/25/14. U.S. Bank
asserts that the order denying Appellants’ motions to make the rule to show
cause absolute and to quash as untimely U.S. Bank’s answer to Appellants’
petition to set aside the second sheriff’s sale is interlocutory and not
appealable. U.S. Bank’s Brief at 22.

Generally, taking one appeal from two orders is not acceptable practice and
discouraged.     Sulkava v. Glaston Finland Oy, 54 A.3d 884, 888
(Pa. Super. 2012).       However, “an appeal of a final order subsumes
challenges to previous interlocutory decisions[.]” Betz v. Pneumo Abex,
LLC, 44 A.3d 27, 54 (Pa. 2012). Thus, Appellants’ appeal from the order
denying their petition to set aside the second sheriff’s sale, which is a final
order pursuant to Rule 341(b)(1) of the Pennsylvania Rules of Appellate
Procedure, see, e.g., Bank of Am., 47 A.3d at 1209, subsumed the order
denying Appellants’ motions to make the rule to show cause absolute and to
quash as untimely U.S. Bank’s answer to Appellants’ petition to set aside the
second sheriff’s sale. Moreover, Appellants’ arguments relating to those two
orders relate directly to the trial court’s decision to deny their petition to set
aside the second sheriff’s sale, and we would need to consider them even if
Appellants had only appealed the order denying their petition to set aside
the second sheriff’s sale. Therefore, we decline to quash the appeal based
on U.S. Bank’s argument.


                                     - 12 -
J-A09026-15


petition may be deemed admitted for the purposes of this subdivision and

the court shall enter an appropriate order.”      Pa.R.C.P. 206.7(a) (emphasis

added).   Importantly, Rule 206.7(a) does not require that the trial court

make the rule absolute. The explanatory comment to Rule 206.7(a) states

that “[t]he rule provides some flexibility by giving the court discretion to

consider an answer not timely filed.”          Pa.R.C.P. 206.7(a), Explanatory

Comment.

      In further support of their argument, Appellants also rely on Rule

206.4(c)(4) of the Chester County Rules of Civil Procedure, which provides:

            If no answer has been timely filed, the petitioning
            party, not less than five (5) days after the rule
            return date, may move to have the rule made
            absolute, granting the prayer of the petition, and the
            Court may consider such petition as unopposed and
            grant such motion as of course.

C.C.R.C.P. 206.4(c)(4) (emphasis added).

      Although U.S. Bank admittedly untimely filed its answer to Appellants’

joint petition to set aside the second sheriff’s sale and the trial court’s rule to

show cause, the trial court, given the discretionary language of Pa.R.C.P.

206.7(a) and C.C.R.C.P. 206.4(c)(4), chose to accept U.S. Bank’s late

filings. The trial court explained:

            We must be slow to reject the cause of litigants in
            pro forma fashion since the failure of counsel to
            provide for technical compliance is a matter
            deserving of judicial review and of the exercise of
            judicial discretion. Here, [U.S. Bank] contends that
            due to a clerical oversight it did not learn of the filing



                                      - 13 -
J-A09026-15


            of the Petition and therefore file an answer in the
            requisite time period for so doing. ([U.S. Bank]’s
            Answer to [Appellants’] Mot. to Make Rule Absolute,
            3/10/14, at 2). Because [U.S. Bank] filed its answer
            shortly after the learning of the oversight, equity
            requires the [c]ourt to exercise its discretion and
            consider the answer to the Petition as timely filed
            and the Petition as opposed. As [Appellants] are not
            parties to this action; they cannot adequately
            establish prejudice. Granting [Appellants’] Motion
            would only result in a waste of judicial economy and
            undue expense on [U.S. Bank]. Thus, the [c]ourt
            chose to exercise its judicial discretion in accepting
            the late filing and denying [Appellants’] Motion to
            Make Rule Absolute.        Accordingly, [Appellants’]
            argument to the contrary is devoid of merit.

Trial Court Opinion, 9/17/14, at 5. We agree.

      Appellants filed and served their joint petition to set aside the second

sheriff’s sale on February 4, 2014. On that same date, the trial court issued

a rule upon U.S. Bank to show cause why Appellants were not entitled to the

relief they requested, with a return date of February 24, 2014. Trial Court

Order, 2/4/14.   On March 5, 2014, Appellants filed a motion to make the

rule absolute pursuant to the Chester County Rules of Civil Procedure

206.4(c)(4). On March 10, 2014, U.S. Bank filed its answer to Appellants’

joint petition to set aside the second sheriff’s sale and its answer to

Appellants’ motion to make the rule absolute.

      Given the discretionary nature of the applicable rules of civil

procedure, we conclude that the trial court did not abuse its discretion in

accepting U.S. Bank’s late filing and treating Appellants’ joint petition to set




                                     - 14 -
J-A09026-15


aside the second sheriff’s sale as opposed.     Rule 126 of the Pennsylvania

Rules of Civil Procedure makes clear:

            The rules shall be liberally construed to secure the
            just, speedy and inexpensive determination of every
            action or proceeding to which they are applicable.
            The court at every stage of any such action or
            proceeding may disregard any error or defect of
            procedure which does not affect the substantial
            rights of the parties.

Pa.R.C.P. 126.    Appellants have failed to assert any prejudice that they

sustained by U.S. Bank’s failure to file its answer to the joint petition to set

aside the second sheriff’s sale and the rule to show cause only fourteen days

after the rule return date and five days after Appellants filed their motion to

make the rule absolute. As there is no indication that the trial court’s action

here affected Appellants’ substantive rights, see id., this argument does not

entitle Appellants to any relief.

      Appellants further argue that they are entitled to relief under Chester

County Rule of Civil Procedure 206.4(c)(3), which provides:

            All well-pled factual averments in a petition upon
            which a rule to show cause has been granted, or in
            preliminary objections endorsed with a notice to
            plead and properly containing averments to fact,
            shall be deemed admitted unless an answer
            specifically denying the same is filed on or before the
            close of court within twenty days after service of the
            petition upon the respondent(s), or such shorter
            time as the court may have allowed, or, in the case
            of preliminary objections, on the date on which an
            answer to the preliminary objections is due pursuant
            to the Pennsylvania Rules of Civil Procedure.




                                     - 15 -
J-A09026-15


C.C.R.C.P. 206.4(c)(3).     Appellants assert that Rule 206.4(c)(3) entitles

them to relief because U.S. Bank admittedly filed its answer to the joint

petition to set aside the second sheriff’s sale and rule to show cause late.

Appellants’ Brief at 35-36. This argument is unavailing as U.S. Bank readily

acknowledged the untimeliness of its answer and the trial court accepted

U.S. Bank’s answer in spite of its tardiness.       Moreover, while local Rule

206.4(c)(3) mandates the admission of the fact that U.S. Bank’s answers

were untimely, it does not compel the trial court to make the rule absolute

and grant Appellants’ petition to set aside the second sheriff’s sale.            See

C.C.R.C.P. 206.4(c)(3).

      This local rule also conflicts with the language of Pa.R.C.P. 206.7(a),

which states that averments of fact in the petition to set aside a sheriff’s sale

may be deemed admitted if no answer is filed.                Pa.R.C.P. 206.7(a).

C.C.R.C.P. 206.4(c)(3), conversely, states that factual averments in a

petition upon which a rule to show cause has been granted, “shall be

deemed admitted unless an answer specifically denying the same is filed …

within twenty days after service of the petition[.]” C.C.R.C.P. 206.4(c)(3).

This Court has held that local rules must not “abridge, enlarge or modify”

the substantive rights of a party. Sanders v. Allegheny Hosp.-Parkview

Div., 833 A.2d 179, 183 (Pa. Super. 2003) (quotations and citations

omitted);   see   also    Pa.R.C.P.   239(b)(1)   (“Local   rules   shall   not    be

inconsistent with any general rule of the Supreme Court or any Act of



                                      - 16 -
J-A09026-15


Assembly.”).      Therefore, this argument does not entitle Appellants to any

relief.

          The trial court did not err in accepting U.S. Bank’s untimely answer to

the rule to show cause why the trial court should not grant Appellants’ joint

petition to set aside the second sheriff’s sale.       Because this is the sole

argument Appellants make in support of their claim that the trial court erred

in denying Appellants’ motion to make the rule absolute and their motion to

quash U.S. Bank’s answer to Appellants’ joint petition to set aside the

second sheriff’s sale, Appellants are not entitled to any relief.

          Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/19/2015




                                       - 17 -